DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claim 13 and 14 in the reply filed on 12/15/2021 is acknowledged.
Claim 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Application Status
Claim 13 and 14 are under examination.
Claim 1-12 are withdrawn from examination.
Claim 15 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The preamble in claim 13 is a process of manufacturing a food composition, however the body of the claim does not provide step(s) on obtaining the food composition; hence it is not clear how the food composition is obtained or manufactured since the body of the claim does not provide steps of the food composition. The claim is indefinite. Additionally, claim 14 is also rejected since the claim is depended upon rejected claim 13. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekaran et al. (US 2016/0143312 A1).
Regarding claim 13 and 14,  Chandrasekaran et al. (Chandrasekaran) discloses a method of making a fat-based confectionery product (food composition) (‘312, [0031]) comprising an emulsion-based encapsulation process (‘312, [0053]) including spray drying an oil-in-water emulsion to obtain an encapsulated oil (continuous amorphous and dispersed fat droplets) wherein the encapsulated oil is considered in particles. 
Chandrasekaran discloses the oil-in-water emulsion comprising a liquid vegetable oil with a matrix material consisting of proteins and carbohydrates including sugars (sweeteners)  and maltodextrin (bulking agent) (‘312, [0053]) and at least one structuring agent (‘312, [0061). The liquid vegetable oil (fat) is high oleic sunflower oil (‘312, [0054]). Chandrasekaran’s proteins including whey 
With respect to claim 14, Chandrasekaran’s high oleic sunflower oil (‘312, [0054]) is expected to have same characteristics of having a solid fat content at 20°C of less than 25%, as much as Applicant’s instant published specification, [0097] and [0106]. Chandrasekaran’s chocolate as the second fat is expected to have the same characteristics of having a solid fat content at 20°C of greater than 30% as much as Applicant’s. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792